                                           Case 1:21-cv-00178-BAM Document 4 Filed 02/11/21 Page 1 of 2



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10     NICHOLAS KENNETH TRAMMELL,
                                                                                         Case No. 21-00919-EJD (PR)
                                  11                   Petitioner,
                                                                                         ORDER OF TRANSER
                                  12            v.
Northern District of California
 United States District Court




                                  13

                                  14     CITY OF SAN FRANCISCO,
                                  15                  Respondent.

                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

                                  19   corpus under 28 U.S.C. § 2254, challenging his state conviction out of Stanislaus County.

                                  20   Dkt. No. 1. Venue for a habeas action is proper in either the district of confinement or the

                                  21   district of conviction, 28 U.S.C. § 2241(d). Federal courts in California traditionally have

                                  22   chosen to hear petitions challenging a conviction or sentence in the district of conviction or

                                  23   sentencing. See Habeas L.R. 2254-3(b)(1); Dannenberg v. Ingle, 831 F. Supp. 767, 768

                                  24   (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968). Here,

                                  25   Petitioner is currently confined at the California Institution for Men in Chino, San

                                  26   Bernardino County, but his conviction was out of Stanislaus County. Dkt. 1 at 2.

                                  27   Stanislaus County lies within the venue of the Eastern District of California. See 28

                                  28   U.S.C. § 84(b). Therefore, venue properly lies in that district and not in this one. See 28
                                           Case 1:21-cv-00178-BAM Document 4 Filed 02/11/21 Page 2 of 2




                                   1   U.S.C. § 1391(b). Accordingly, this case is TRANSFERRED to the United States District
                                   2   Court for the Eastern District of California. See 28 U.S.C. § 1406(a).
                                   3          The Clerk shall terminate all pending motions and transfer the entire file to the
                                   4   Eastern District of California.
                                   5          IT IS SO ORDERED.
                                   6            2/11/2021
                                       Dated: _____________________                      ________________________
                                                                                         EDWARD J. DAVILA
                                   7
                                                                                         United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Transfer
                                  27   PRO-SE\EJD\HC.21\00919.Trammell_transfer

                                  28                                                 2
